Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Darryl C. Little on March 7, 2022.

The application has been amended as follows: 
Replace claim 1 with the following:
1. A method of providing at least one oral care benefit comprising: 
i. introducing a tablet into the oral cavity; 
ii. chewing the tablet; 
iii. generating a swishable amount of fluid in the oral cavity by chewing the tablet without introducing additional fluid into the oral cavity with the tablet; 
iv. forcing at least a portion of the fluid generated in step iii back and forth through teeth and around the oral cavity;

vi. swallowing or expelling said portion of fluid after forcing the fluid in step iv;
wherein said tablet has a G40 of about 4.3 grams or more;
wherein said tablet comprises from about 40% to about 99% by weight of the tablet of one or more sugar alcohols selected from the group consisting of sorbitol, lactitol, xylitol, erythritol, mannitol, maltitol, isomalt, and combinations of two or more thereof; and 
wherein said tablet comprises a salivary agent.
;
Cancel claims 6 and 7;
Cancel claim 12;
Replace claim 15 with the following:
15.  A method of cleaning the oral cavity comprising:
a. introducing into said oral cavity a tablet comprising a salivary agent and from about 40 to about 99% by weight of sugar alcohols selected from the group consisting of sorbitol, lactitol, xylitol, erythritol, mannitol, maltitol, isomalt, and combinations of two or more thereof, said tablet having a weight of about 1.3 to about 2 grams;
b. chewing the tablet;
c. generating a swishable amount of fluid in the oral cavity by chewing the tablet without introducing additional fluid into the oral cavity with the tablet;
d. forcing the generated fluid of step c back and forth through teeth and around the oral cavity;

f. swallowing at least a portion of said generated fluid; and 
wherein said tablet has a G40 of about 4.3 grams or more.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258. The examiner can normally be reached weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. SARAH PARK/Primary Examiner, Art Unit 1615